Case 19-11095-CSS Doc 26 Filed 05/15/19 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
JRV GROUP USA L.P., a Delaware limited ) Case No.: 19-11095 (CSS)
partnership, ! )
) Ref. Docket No. 5
Debtor. )

INTERIM ORDER AUTHORIZING THE DEBTOR TO (I) PAY AND/OR HONOR
PREPETITION WAGES, SALARIES, COMMISSIONS, EMPLOYEE BENEFITS, AND
OTHER COMPENSATION; (II) REMIT WITHHOLDING OBLIGATIONS AND
DEDUCTIONS; (II) MAINTAIN EMPLOYEE COMPENSATION AND BENEFITS
PROGRAMS AND PAY RELATED ADMINISTRATIVE OBLIGATIONS; AND
(IV) HAVE APPLICABLE BANKS AND OTHER FINANCIAL INSTITUTIONS
RECEIVE, PROCESS, HONOR, AND PAY CERTAIN CHECKS PRESENTED
FOR PAYMENT AND HONOR CERTAIN FUND TRANSFER REQUESTS

Upon consideration of the motion (“Motion”)? of the above-referenced debtor and
debtor in possession (collectively, the “Debtor’”) in the above-captioned chapter 11 case for the
entry of an interim order (this “Interim Order”), pursuant to sections 105(a), 363, and 507(a) of
title 11 of the United States Code (the “Bankruptcy Code”), to authorize, but not require, the
Debtor (i) pay prepetition wages, salaries, employee benefits, and other compensation; (11) remit
withholding obligations and deductions; (iii) maintain employee compensation and benefits
programs and pay related administrative obligations; and (iv) to authorize applicable banks and
other financial institutions receive, process, honor, and pay certain checks presented for payment

and honor certain fund transfer requests; and it appearing that the relief requested is in the best

 

' The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 9176].

* All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

DOCS_LA:320634.17 47430/001
 

 

TTI EWTECECCT
Case 19-11095-CSS Doc 26 Filed 05/15/19 Page 2 of 6

interest of the Debtor’s estate, its creditors, and other parties in interest; and it appearing that this
Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing
that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that
the requirements of Rule 6003 of the Federal Rules of Bankruptcy Procedure have been satisfied:
and due and adequate notice of the Motion having been given under the circumstances; and after
due deliberation and cause appearing therefor;
IT IS HEREBY ORDERED THAT:
1. The Motion is granted on an interim basis as set forth.
2. The final hearing (the “Final Hearing”) on the Motion shall be held on
G [20, 2019, at4 Pom., prevailing Eastern Time. Any objections or responses to entry
of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on
6| 13 , 2019, and shall be served on: (i) the Debtor, JRV Group USA L.P., 1945 Burgundy
Place, Ontario, CA 91761, Attn: Andrew De Camara (ad@sherwoodpartners.com);
(ii) Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054, Attn.
Michael A. Maidy (mam@sherwoodpartners.com); (iii) proposed counsel for the Debtor, (a)
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13" Floor, Los Angeles, CA
90067 Attn: Jeffrey W. Dulberg, Esq. Qdulberg@pszjlaw.com), and Robert M. Saunders, Esq.
(rsaunders@pszjlaw.com); (b) Pachulski Stang Zieh] & Jones LLP, 919 N. Market Street, 17%
Floor, Wilmington, DE 19899, Attn: Colin Robinson, Esq. (crobinson@pszjlaw.com); (iv) the
DIP Lender and the Prepetition Lenders, c/o BXV Partners LLC, 21 Little Falls Drive,

Wilmington, DE 19808, Attn: Mark Gottlieb (mark@bvxpartners.com); (v) counsel to the DIP

DOCS_LA:320634.17 47430/001

 

 
 

 

EET _ me
Case 19-11095-CSS Doc26 Filed 05/15/19 Page 3of6

Lender and the Prepetition Lenders, Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, NY 10019, Attn: George E. Zobitz, Esq. (jzobitz@cravath.com) and Paul L. Sandler, Esq.
(psandler@cravath.com) and Richards, Layton & Finger P.A., 920 North King Street,
Wilmington, DE 19801, Attn: Paul N, Heath, Esq. (heath@rlf.com) and Zachary I. Shapiro, Esq.
(shapiro@rlf.com) ; and (vi) the Office of The United States Trustee, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Casey, Esq.
(linda.casey@usdoj.gov).

3. The Debtor is authorized, but not directed, to pay prepetition amounts in
an aggregate amount not to exceed $100,000, subject to entry of a Final Order on account of
Wages and Benefits subject to the Prepetition Wages and Benefits Limit and the Interim Caps, as
well as processing and administrative fees associated with payment of the Wages and Benefits as

set forth below:

 
  

      

 

 

 

 

 

 

 

 

 

Accrued Vacation $84,286 $84,286 |
Accrued Vacation (Employer Taxes) $12,239 $12,239
Payroll processing fees $1,000 $1,000
Reimbursable Expenses $1,500 $1,500
Total $99,025 $99,025

4. The Debtor is authorized on an interim basis, but not directed, to allow

Employees to use accrued prepetition PTO and Sick Time postpetition. The Debtor is further
authorized on an interim basis, but not directed, to pay out any accrued prepetition PTO amounts

that are owed to Employees solely to the extent (i) their employment with the Debtor is

DOCS_LA:320634.17 47430/001

 

 
 

 

 

Case 19-11095-CSS Doc 26 Filed 05/15/19 Page 4of 6

terminated postpetition and (ii) applicable nonbankruptcy law requires the Debtor to make such
payment, subject to entry of a Final Order.

5. The Debtor is authorized on an interim basis, but not directed, to continue
to administer and provide Benefits and continue its prepetition programs and policies
postpetition, subject to entry of a Final Order.

6. The Debtor is authorized on an interim basis, but not directed, to make
payments to applicable third-parties from the Deductions and the Withholding Obligations and in
respect of the Benefits, and costs associated therewith, in accordance with the Debtor’s ordinary
course of its wind-down and stated policies, as set forth in the Motion, subject to entry of a Final
Order.

7. The Debtor is authorized on an interim basis, but not directed, to continue
to maintain its WC Program in the ordinary course of its wind-down, subject to entry of a Final
Order. The automatic stay, to the extent applicable, is lifted without further order of this Court,
on an interim basis subject to entry of a Final Order, to allow (i) holders of workers’
compensation claims to proceed with their claims, (ii) the administrator of the WC Program to
administer, handle, defend, settle and/or pay a claim covered by the WC Program and the costs
related thereto in accordance with such policy (and the agreements related thereto); provided,
however, however that nothing in this order or the Motion gives a non-workers’ compensation
claimant relief from the automatic stay. The automatic stay is hereby modified on an interim

basis subject to entry of a Final Order, pursuant to section 362(d) of the Bankruptcy Code solely

DOCS_LA:320634.17 47430/001

 
Case 19-11095-CSS Doc 26 Filed 05/15/19 Page 5of6

to allow the Debtor, in its discretion, to continue to assess, determine, and adjudicate any of the
unpaid WC Claims.

8. In accordance with this Interim Order and any other order of this Court,
the banks and financial institutions at which the Debtor maintains its accounts are authorized to
honor checks presented for payment, whether issued prior to or after the Petition Date, and to
honor all fund transfer requests made by the Debtor related thereto, to the extent that sufficient
funds are on deposit in such accounts, subject to entry of a Final Order.

9. Notwithstanding any other provision of this Interim Order, nothing in this
Interim Order shall authorize the Debtor to make any payment to or on behalf of any Employee
on account of wages and other compensation obligations in excess of the statutory caps set forth
in sections 507(a)(4) and (5) of the Bankruptcy Code.

10. Nothing in this Interim Order authorizes any payment subject to section
503(c) of the Bankruptcy Code.

11. Notwithstanding anything to the contrary contained herein, any payment
to be made or authorization contained hereunder shall not be deemed to constitute postpetition
assumption of any employment contracts or Benefits contracts pursuant to section 365 of the
Bankruptcy Code and shall not affect the Debtor’s rights to contest the amount or validity of
claims.

12. Bankruptcy Rule 6003(b) has been satisfied because the relief requested in
the Motion is necessary to avoid immediate and irreparable harm to the Debtor.

13. The requirements of Bankruptcy Rule 6004(a) are waived.

DOCS_LA:320634.17 47430/001
 

 

 ___—_—_—O iE ee

Case 19-11095-CSS Doc 26 Filed 05/15/19 Page 6 of 6

14. The stay under Bankruptcy Rule 6005(h) is waived.

15. The Debtor is authorized and empowered to take all actions necessary to
implement the relief granted in this Interim Order.

16. This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Interim Order.

Dated: 5/15 , 2019 [(2/) A —

CHIEF JUDGE CARISTOPHER S. SONTCHI
UNITED STATES BANKRUPTCY JUDGE

DOCS_LA:320634.17 47430/001
